IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-41378
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

FERNANDO SILVA-ACEVES

                Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-99-CR-135-1
                      --------------------
                         August 15, 2000

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Fernando Silva-Aceves (“Silva”) appeals his conviction and

sentence for possession with the intent to distribute marijuana,

in violation of 21 U.S.C. § 841(a).     He argues that the evidence

was insufficient to support his conviction, specifically, that it

was insufficient to show that he had knowledge of the marijuana

discovered in his tractor-trailer.

     The evidence demonstrated that Silva owned the trailer in

which the marijuana was discovered; that he had been in

continuous possession of it; that he was extremely nervous when

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41378
                               -2-

stopped by Border Patrol agents; that his trailer had been

obviously altered and equipment which could have assisted in the

alterations was found in the cab of his truck; that receipts

recovered from his cab conflicted with the entries in his

official log book; that most of his time on the day the marijuana

was discovered was unaccounted for; and that he had misinformed

the contractor for whom he was working regarding the availability

of his truck on that date, leading to the inference that the

marijuana was loaded at that time.   Thus, viewed in the light

most favorable to the prosecution, the evidence was sufficient to

demonstrate Silva’s guilty knowledge.    See United States v.

Casilla, 20 F.3d 600, 606 (5th Cir. 1994); United States v.

Diaz-Carreon, 915 F.2d 951, 954 (5th Cir. 1990); see also Jackson

v. Virginia, 443 U.S.307, 319 (1979).

     Silva also challenges his sentence, arguing that the 105-

month prison term was excessive, imposed in retaliation for his

having exercised his constitutional right to a jury trial.      His

true argument is that he should have been sentenced instead to

the lowest end of the applicable guidelines range and that

anything higher was excessive.   However, there is no authority by

which a defendant may challenge where his sentence fell within a

properly-calculated guidelines range.    See United States v.

O’Banion, 943 F.2d 1422, 1431 (5th Cir. 1991); cf. United States

v. Cardenas-Alvarez, 987 F.2d 1129, 1134 (5th Cir. 1993); United

States v. Sullivan, 895 F.2d 1030, 1032 (5th Cir. 1990).

     Silva also challenges the $10,000 fine imposed by the

district court, asserting that it was also imposed in retaliation
                             No. 99-41378
                                  -3-

for his having exercised his right to a jury trial.      His

assertion that a fine was not permitted is clearly incorrect;

both the guidelines and the statute of conviction required the

district court to impose a fine, absent evidence of his inability

to pay.   See U.S.S.G. § 5E1.2(a); 21 U.S.C. § 841(b)(1)(B).

Although the district court stated that a fine was appropriate to

reimburse the Government for its trial expenses, its reasons for

imposing the fine are irrelevant to the question whether the

imposition of the fine was proper.     See § 5E1.2(a).   To the

extent Silva argues that the district court erred in considering

the prosecution’s costs in determining the amount of the fine

imposed, the error, if any, was harmless because the fine imposed

was actually $5,000 less than the minimum required under the

relevant guidelines range.     See §§ 5E1.2(c)(3) and (d).

     Silva alternatively argues that the fine was improper

because he is unable to pay.    The PSR stated that Silva had the

assets to pay the fine, the district court specifically found

that his assets were sufficient, and Silva did not present any

proof of his inability to pay.    Thus, the district court’s

finding that he was able to pay the fine was not clear error.

See United States v. Martinez, 151 F.3d 384, 396 (5th Cir.),

cert. denied, 525 U.S. 1031 (1998) and 525 U.S. 1085 (1999);

O’Banion, 943 F.2d at 1431; § 5E1.2(d) and (e).    Silva asserts

that using his assets to pay his fine would be unduly burdensome

to his family.   Under the guidelines, the district court should

consider the financial burden a fine imposes on a defendant’s

dependents, and, if it is unduly burdensome, the court may lessen
                           No. 99-41378
                                -4-

or waive the fine.   §§ 5E1.2 (d)(3) and (e).   However, “[t]he

clearly enunciated purpose of a fine is a punitive sanction, and

it is not an abuse of discretion to impose a fine that is likely

to constitute a significant financial burden.”     United States v.

Matovsky, 935 F.2d 719, 722 (5th Cir. 1991).    The fine imposed

was not unduly burdensome since it was significantly less than

the guidelines minimum and since Silva’s family will retain in

excess of $50,000 from the sale of his assets, the majority of

their value, even after payment of the fine.     See § 5E1.2(e).

The district court’s imposition of a $10,000 fine was not error.

See Martinez, 151 F.3d at 396.

     AFFIRMED.